ACCEPTED
                                                                                        01-15-00563-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  10/20/2015 6:10:23 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 01-15-00563-CV
                          ____________________________
                                                                      FILED IN
                                                               1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                  IN THE                       10/20/2015 6:10:23 PM
                             COURT OF APPEALS                  CHRISTOPHER A. PRINE
                                                                        Clerk
                  FIRST DISTRICT AT HOUSTON, TEXAS

                  ______________________________________

                    MIKOB PROPERTIES, INC., Appellant

                                        vs.

          STAR ELECTRICITY d/b/a STARTEX POWER, Appellee
              ________________________________________

               On Appeal from the 129th Judicial District Court
                            Harris County, Texas

                       Trial Court Cause No. 2011-04799


 UNOPPOSED SECOND MOTION OF APPELLANT TO EXTEND TIME
                    TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellant files this Second Unopposed Motion to Extend Time to File

Appellant’s Brief, and in support thereof shows, as follows:

     1.    The deadline for Appellant to file its brief was originally September 17,

2015. This deadline had previously been extended to November 2, 2015, as a

result of Appellant’s first Unopposed Motion to Extend Time to File Brief.

     2.     Appellant requests a second extension until November 16, 2015, to
file its brief.

       3.         Appellant’s counsel has a jury trial beginning on November 3, 2015,

in Fort Bend County, Texas. Counsel expected the case to settle, but it has not and

Counsel does not expect it to settle.

                                 II. Memorandum of Authorities

       5.         Tex. R. App. P. 38.6 and 10.5(b) give the court the authority to

modify and extend the deadline to file a brief.

                                 III. Relief Requested

       Appellant respectfully requests that the Court grant its motion to extend the

deadline to file its brief until November 16, 2015. Appellant respectfully requests

such other and further relief to which it may be entitled.


                                          Respectfully submitted,

                                          MARK A. SANDERS, P.C.


                                    By:   /s/ Mark A. Sanders
                                          Mark A. Sanders
                                          State Bar No. 17600500
                                          11511 Katy Freeway, Suite 600A
                                          Houston, Texas 77079
                                          Telephone: 281-531-0902
                                          Telecopier: 281-531-0908
                                          Email: mark@msanderslaw.com

                                          ATTORNEYS FOR APPELLANT
                     CERTIFICATE OF CONFERENCE

     I hereby certify I have contacted opposing counsel and opposing counsel is
unopposed to Appellant’s Motion to Extend Deadline to File Brief.


                                            /s/ Mark A. Sanders
                                            Mark A. Sanders




                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellant’s
Motion to Extend Deadline to File Brief was served, pursuant to Texas Rules of
Appellate Procedure 9.2 and 9.5, via e-file/serve, on this the 20th day of October,
2015, to:

                              Rodney L. Drinnon
                             Veronica Montemayor
                               McCathern, PLLC
                            2000 West Loop South, Suite 2100
                            Houston, Texas 77027
                                  E-file/serve


                                            /s/ Mark A. Sanders
                                            Mark A. Sanders